Title: To James Madison from George W. Erving, 15 March 1808
From: Erving, George W.
To: Madison, James



No 41. Duplicate.Sir, 
Madrid March 15th. 1808.

My last dispatch dated 27th. January having been sent in triplicate, has, I hope, safely arrived: I now inclose copies of all my subsequent correspondence with the Members of this Government, which may be deemed of sufficient importance to be submitted to you.  Vizt.
Nos. 1 & 2.  A note from Mr. Cevallos, & my Reply, respecting the transaction at St. Sebastian, mentioned in my last.
No. 3.  A further note from Mr. Cevallos, respecting the affair of Lieutenant Montgomery Pike, and No. 4.--my answer.  The dispatch, No. 36. December 8th. contained the former notes on this subject.
Nos. 5. 6. 7. 8. is a correspondence with Mr. de Beauharnois, motived by the capture of two American Vessels, under the French decree of November 17th., by a french corsair sailing out of Alicante.
My last dispatch contained copies of the notes which I had written to Mr. Cevallos on the subject of His Catholic Majesty’s decree of January 3rd.  Not having received, & seeing no probability of obtaining an answer from him, by any further representations in the same style of temperate expostulation; and the number of Vessels captured under the decree, having considerably augmented; it seemed to be necessary, to express in the fullest & most pointed manner the extensive injury with which this measure threatened the Commerce of the United States, & the resentment of our Government, which it must consequently excite: But considering the actual posture of their affairs, in relation to France, I concluded rather to off with the Prince of Peace; therefore after a very long & full discussion of the matter, in a previous interview with him; by his own desire I addressed him in the note of the 6th. Inst., (No. 9) to which he replied on the 10th.--No. 10.
No. 11. is still a further note from Mr. Cevallos, respecting Yrujo, Miranda, & Casa-Calvo; & No. 12. my Reply.  I had supposed that these subjects were entirely exhausted; that there was a possibility of convincing Mr. Cevallos; and that he had candor sufficient, if not formally to abandon the ground which he had taken, at least to be silent when he found that it was no longer tenable; but you will observe, Sir, that he now treats these subjects, as if no one argument or objection which he has urged, had been answered.
What may be the object in still insisting upon these weak reclamations, & in endeavoring to attach blame to the Government of the United States, in cases where it has been so repeatedly & so clearly demonstrated, not only that no blame exists, but on the contrary, that its moderate & conciliatory dispositions have been carried to the utmost extent, & its good faith most particularly manifested, would be a very curious enquiry; if the language of Mr. Cevallos could be supposed in any case to be dictated by system or calculation; but I rather attribute this display of petulance and pertinacity, to the character & feelings of the individual, than suspect it to be connected with political considerations, or to have an ultimate <bject of any importance.
Upon the subject of the decree, you will find, Sir, that the Prince’s letter is quite explicit: it is determined to adopt precisely the course pursued by France: in conformity to the Prince’s declaration, he has issued the necessary orders for suspending all judicial proceedings against the Vessels now detained, a list of which is annexed to my note to him.
We have within these few days received intelligence (by way of England,) of an embargo laid by act of Congress, in consequence of a communication from the President: No judgement can yet be formed as to its effect here; but I have not the least reason to believe that it will be viewed in any other than its true light; as a measure merely defensive, strictly impartial, conformable to the practice of all nations; and, in fine, one made absolutely indispensable by the measures of other powers; which tho’ of a very different character, it is not pretended to justify, except by the plea of the same self preservation which has dictated this proceeding, so perfectly correct & unexceptionable.  It is to be expected that an Act, manifesting so fully the wisdom, firmness & patriotism of our people & Government, will make the most favorable impression, that it will be acknowledged to be a measure of a character more independant & dignified than, under actual circumstances, would have been a declaration of war; at the same time that it promises substantial advantages to the United States, infinitely greater than coud possibly be obtained from that course; and is much more likely to contribute to the establishment on permanent principles, of those important rights which have of late years been continually sacrificed to the interests of the belligerent powers.  It seems to be highly probable that one good effect of the embargo will be soon experienced in the release of all our Vessels detained in France & this Country; for if it could be supposed that these Governments have had a view in fact to profit by the plunder of our Commerce, yet the embargo putting an effectual stop to that system, the value of the property in their hands cannot afford a sufficient temptation to take upon themselves the odium of confiscation, when from a contrary course, even if no positive advantage is to be obtained, they will be enabled to draw a contrast in their own favor, from which they may at least expect to create friendly dispositions towards them.
Besides the vessels detained under the decree, we have many others which have lately arrived in the ports of Spain: Considering the object of the embargo, & the proceedings of the belligerent powers which have motived it; the almost certainty of capture either by one power or the other, of such of our Vessels as may be bound to any European ports, & the probability that such of them as may go to England, even if they should make their passages without interruption, may meet there with some measure of restraint or embarrassment.  I have thought it necessary to give instructions to our Consuls, with a view to expedite the departure of all American Vessels, direct for the ports of the United States; and have the honor herewith to submit to you my circular letter upon that subject.
Since the date of my last, the number of french troops in this Country has been very considerably encreased; but regular reports of them not being now given, I can only state the amount conjecturally at 250,000.  In addition to the several divisions which, as mentioned in former letters, have entered by Bayonne, a large  has arrived by Pampeluna; these now occupy Navarre; those who at the date of my last were entering by Perpignan, have moved toward the Coast, gradually possessing themselves of all the ports & fortresses of Cataluna; they still advance towards the Kingdom of Valencia, and will soon reach Alicant, Malaga, & the other ports in that quarter.  Cadiz, and the ports to the northward of it, will most possibly receive their garrisons from the armies now in Old Castile: The head quarter of these still Remains at Valladolid, but a movement towards Madrid is, according to every appearance, very soon to be expected.
These preparations of the Emperor have created a degree of apprehension, within these few days, amounting to a terror; which, if the Counsels of his Majesty are not very delicately managed, may produce the most disastrous results.  As this subject is peculiarly interesting, I have not failed to avail myself of such advantages as my situation here, offers, to obtain correct information on every point connected with it; so as to be able to make such a report on it, as you will expect to Receive.
When the Emperor of France determined upon the conquest of Portugal, this Government wishing to avoid the necessity of receiving his Troops in Spain, proposed, without any assistance, to undertake the reduction of that Kingdom: To this plan, the Emperor replied, that he did not chuse to expose so important an object to the least risque of failure; and therefore should employ his own troops: Spain was obliged to admit this argument, & admitting it, could not object to the passage of 100,000. Men through her Country; but as this number was gradually augmented, the revolution in Portugal being completed, she did not fail to make frequent & sufficiently strong objections to the receiving any more french troops; she saw also armies entering in another quarter, to be employed, as was professed, against the common enemy, but in what mode, was not satisfactorily pointed out; hence her concern was encreased.  She found these troops occupying her ports & possessing themselves of her fortresses, by means almost forcible; St. Sebastian on one side, & Barcelona on the other, were as it were summoned to surrender; the Governors of which, without orders, disposed equally to do their duty, & to avoid extremities, finally concluded rather to withdraw their troops than to engage in hostilities, which they found to be otherwise inevitable.  In this state of affairs, the Emperor formally announced his intention of visiting Madrid, & fixed on or about the 10th. of April for his arrival; and tho’ he has not ceased to offer assurances of his friendly intentions, these, as the objects of his military movements remained unexplained, have been received with distrust, generally by the Court, but most particularly by the Prince of Peace; who does not find that his own safety is insured, & who has good reason to believe that the Emperor has a strong antipathy to him: He has not had the discretion to conceal this, nor to consiliate in any degree the Emperor’s esteem; on the contrary, he has continually permitted himself to express fully & publickly his sentiments, his suspicions of the Emperors projects, & his own determination to oppose them.  Professing no intention of avoiding the danger he apprehends, he has nevertheless counselled the King to remove his Court to Seville; it is said that his Majesty has been advised also to go to Minorca, & even to Gibraltar!  These propositions have created violent debates in the Council, & have all been opposed by the Prince of Asturias: The King who means well in every thing, sometimes inclining to the side of his affections, sometimes influenced by the good sense of Cavallero, his Minister of Grace & Justice, who sides with the Prince of Asturias, seems still in a state of irresolution; and this being so, what course he will ultimately take, cannot be conjectured.  In the mean time he has ordered all his household Regiments, (as they are called,) being the Spanish, Wallon & Life Guards, to leave Madrid & march to Aranjuez, together with the greater part of the Garrison now here.  This certainly encourages a belief that he will most probably go as far as Seville at least; yet the measure may otherwise in many ways be accounted for: it becomes his dignity to be surrounded by his guard on the arrival of the Emperor; it may be judged prudent to withdraw them from this place that no difficulty may occur on account of a want of room or otherwise, on the arrival of the troops which must precede and accompany the Emperor; (in the same manner all the Spanish Garrisons have been withdrawn from other places immediately on the arrival of the french;,) & besides as it must be allowed that the state of things is, to say the least, somewhat equivocal, as a measure of mere prudence it could not have been dispensed with.  It is necessary now to ask your attention to a detail of such information as I have obtained concerning the several projects which the Emperor has from time to time had with respect to this Country; since however respectable the sources of that information, however feasible & even plausible the projects, nothing wholly to be relied on, can be said: It is to be presumed that the Emperor’s plans in their full extent are known only to himself, & that they are liable to be limited or enlarged according to the manner in which circumstances shall present themselves to him on his arrival here; and as before suggested, to be very much influenced by the conduct which this Government may observe.  Certain it is that he has committed himself in the fullest & most explicit manner to the King, as to the loyalty, of his intentions; he has assured & reassured him of his own security, of that of his Crown & dominions: He has endeavored to make up for the disappointment of the Queen of Etruria in not Raising an indemnity in Portugal, by proposing an adequate compensation in some other quarter: The marriage of the Prince of Asturias with Mademoiselle Tascher la Pagerie, which was certainly proposed, (but it is said that Mr. de Beauharnois exceeded his powers,) on which much reliance was placed here, but which finally, failed; has been supplied by the offer of the daughter of Lucien Bonaparte.  It is true that reflections of this sort may be easily answered; yet, if every thing reasonably to be desired by the Emperor, can be affected, without the most violent shock possible, it is to be expected that, directed by Reason & good policy, he will take a moderate course.  By the marriage of Lucien’s daughter with the Prince of Asturias, the Crown of Spain would, perhaps, be even better secured for the purposes of France, than were it placed upon the head of Lucien himself; The King might easily be persuaded to resign the cares of Government to his Son; and the Son might as easily be induced to give his father-in-law, an establishment in Cataluna, Navarre & Biscay.  To any arrangement other than of this pacifick character, there is even now a very serious opposition to be expected; under the Prince of Peace all that the Crown can make, & if he should escape, or be otherwise disposed of, then on the part of the people.  I feel by no means sure, tho’ there is so great a difference between the situation & power of the two parties, that a contest would be very quickly decided.  The evils which Spain suffers, are not attributed to the King, but to the administration of the Prince Admiral, & to the influence of the Queen, employed by him: The Prince is held in an abhorrence, greater even than he merits; the people see no evil which could not be remedied, if he was removed; if they cannot effect that object, they are indifferent as to the rest; but if that be any way effected, their habits & prejudices, their nationality which is a strong principle here, & above all their dislike to the french, to which belongs many other considerations, would all combine to render the bringing them under any new allegiance, a work of very serious difficulty.  But that in which we are most interested, is the consideration of what is to become of, or what partition is to be made of the Spanish Colonies, in case of a revolution & a division of the Territory here: And upon this point, it is too early to know any thing, or even to form a probable conjecture.  It is said that the fleet, lately sailed from Rochefort, is gone to take possession of Cuba; if it has gone for any such purpose, more likely to Florida, since that is the quarter to be invaded by the English: for many obvious reasons however, it is difficult to believe, that the french squadron has either destination.
A certain Marquis St. Felippé, a rich proprietor in Cuba, has lately received a letter from a person of consequence in the Havannah, stating, that in case of any accident befalling the reigning family here, or any division of the Territory, the people of the Havannah were universally determined to pray the United States to take them under their protection.  Every thing however from that quarter which may be interesting, you will learn much sooner, than I can give it from hence.
I shall write again almost immediately to inform you of the interesting events which pass here; because every day must produce something of more or less importance: At the moment of closing this letter, we receive intelligence that the french troops are moving towards Alcobendas & Bayatraq; the former about 4, & the latter about 10. leagues from this: With Sentiments of the most perfect Respect & Consideration, I have the honor to be, Sir, Your very obt. Servt.

George W Erving


Postscript.
March 18th.  9 p.m.  On the 16th. & 17th. the greater part of the garrison marched to Aranjuez.  Yesterday a proclamation was posted at the public places, & is to day published in the paper; a copy of which is inclosed.  On the evening of the 16th. the French Ambassador went to Aranjuez, where he yet Remains &, as is reported, is lodged in the palace.  This morning we have Received from thence three other proclamations, one stating that the french troops are to pass thro’ Madrid on their way to Cadiz, Another referring to a skirmish which had taken place at Aranjuez between the Life Guards & a troop of Cavalry; and the third & most important, which the King was prevailed to sign at one o’Clock this morning, deprives the Prince of Peace of all his employments, leaving him permission however to go whither he pleases.
The last account which I have as yet been able to procure of this interesting occurrence; is thus.  The Life Guards perceiving some movements in the palace, indicative of an intention to depart, went immediately to the house of the Prince of Peace; he had already escaped, & fled towards Ocaña; his own guard, headed by his brother, Dn. Diego Godoy, opposed the Life guard; a skirmish ensued, in which Dn. Diego was wounded & taken prisoner: the Princess of Peace was then led in a kind of triumph by the Life guards, to the King’s palace: the people assembled in great numbers (for tho’ Aranjuez is but a Village, the inhabitants of the Country round, have now made it as populous as a City;) They suspected that the King had fled also.  The Prince of Asturias appeared at a balcony, a torch in each hand, to satisfy them; they still insisted however on seeing the King, who was actually sick in bed; nevertheless presented himself at the window, & was induced, by witnessing the public hatred of the Prince of Peace, by the representation of Cavallero & others about him, seconded doubtless by Beauharnois, to sign the decree against the Prince of Peace.  It is said, nor can it be doubted, that he did this with the most extreme reluctance; it was yesterday morning only that the King & Queen breakfasted with him.  As soon as the Prince’s departure was known, 60. of the Life guards, without any orders, pursued him, & it is said that he is arrested at Ocaña.  The french troops are now within three leagues of Madrid, & must certainly be here to morrow.
Farther Postscript.
March 21st. 1808.  The transactions at Aranjuez were in the general points, as mentioned in the foregoing postscript; some material circumstances however, are not quite correctly stated.  The French Ambassador was not lodged in the palace, nor was he so particularly active in the scene, as was imagined.  The Prince of Peace did not escape to Ocaña; but when he found that the people were breaking into his house, & that the troops who were ranged up before it, rather encouraged than opposed them, he said to a person who was with him, it is now time for me to save myself, & he passed thro’ a private door which he had previously caused to be made in an adjoining & vacant house, & there, in a small dark corner of a cock loft, hid himself: it was generally believed that he had escaped, & the King was so informed, & then issued the decree, depriving him of his great employs, & giving him permission to go whither he pleased.  The Prince lay in the place of his retreat, 30. hours, during which time the whole of the two houses were several times thoroughly examined; but the corner where he had placed himself was so obscure, that he was not discovered: at the expiration of 30. hours, pressed by thirst, he came out, & going down stairs he found a Centinel, to whom he addressed himself, begging for a little water, & promising to reward him: the Centinel immediately gave the alarm; the Guard du Corps assembled,  the people also; but the former fortunately got possession of his person, before the attempts of the people to massacre him, could be effected: the King hearing that he was taken, begged the Prince of Asturias to go & save his life: the Prince of Asturias arrived, & what with his influence, & the utmost exertions of all the Military, he was finally conveyed safely to the quarters of the guard du Corps; two guards on horseback, one on each side, dragging him along by the collar; the people hollowing, groaning, hissing, & calling for his instant death: the Prince had, somehow or other, received a wound or bruize on the side of his face,  his mien in other respects, was as usual: these circumstances I have from a foreign Minister, who was an eye witness of them: Arrived at the quarters of the guard du Corps, the Prince of Asturias harrangued the people: on his return to the palace, the King, by another decree (copy inclosed,) gave the faculty of deciding upon the fate of the Prince of Peace, to the Prince of Asturias.  The Prince of Asturias immediately determined that the prisoner should be sent to a strong place in Grenada, there to be detained ’till his cause should be determined: the Coach was immediately prepared to transport him; but the guard du Corps refused to escort him, & the people refused to let him go: they broke the Coach to pieces; and still clamoured for his immediate execution: The King overcome by all this tumult, seeing that he should not be able to save the life of his favorite, & receiving accounts probably not a little exaggerated, doubtless of the tumults here, determined to abdicate his throne: This act is dated 19th., a copy herewith inclosed.
To go back to the origin of this revolution, which was an apprehension that the King would, pursuant to the advice of the Prince of Peace, either fly from Spain, or retire to Seville: it seems that on the night of the 16th., after his Majesty had formally by proclamation notified his intention of not leaving Aranjuez, preparations were made to depart, & some of the Royal family were actually descending the stair case for that purpose, when they were induced to give it up, by the opposition of the guards.  On the 17th., no intention of going, seems to have been manifested, but under an apprehension that the plan was not abandoned in spite of his Majesty’s repeated declarations, & moved more particularly by their hatred to the Prince of Peace, the guards du Corps seemed determined, to profit of the occasion to destroy him; they had previous to quitting Madrid, pledged their honors to each other to prevent the departure of the Royal family; having gone thus far, finding a similar sentiment prevailing amongst the other regiments, & the strong interest which was excited amongst the people, they readily became the directors of the subsequent proceedings; the ultimate object of which, they have now obtained.  The Prince’s own guard was not near his person in any number at the critical moment, & he found that the very troops whom he had called from Madrid to protect the Royal family & himself, had become the leaders of the people; thus for a man of his character, no resource was left; perhaps one of more vigor, would have extricated himself from the difficulty.
As there was no opposition, except as before mentioned, by the Prince’s brother, no blood was shed but from his wounds: The Prince’s house was sacked, but nothing stolen; the delicacy of the actors in these movements, was most particularly remarkable in this, that amidst all the clamours against the Prince of Peace, in regard to the feelings of his Majesty, not one word was said against the Queen.  Immediately that Prince Ferdinand became King, the Palace was crowded with Guards du Corps &ca. &ca. to kiss his hand: the scene there is represented to have been in character with the tumults which had produced it; the foreign Ministers then at Aranjuez, hurried to the Palace, & presented themselves in their boots!!
What had passed at Aranjuez, being well understood by the people here; on the evening of the 19th. they seemed to think it proper to do their part: they began by the house of Don Diego Godoy, which they forced open, destroyed every thing in it; took out all his furniture, & even his carriages, & burnt them in the street: They proceeded in a similar method with several other houses belonging to persons adherents or Relations of the Prince those of the Marquis of Branchiforte, who married his sister; Soler, the Minister of Hacienda; Espinosa, the treasurer of the Almirantazgo; the Prince’s mother; Maquina, lately Chief of Police, & some others.  The palaces of the Prince having become by the sequester of his Estates, the property of the Crown, have been saved: These tumults continued all the day yesterday; some prisons were forced, & the prisoners set at large.  All the soldiers in confinement, were released; houses where liquors were sold, were broken open, & all the various excesses incident to such a state of things, were practiced: The Police either could not, or would not exert itself to suppress disorder, & the military seemed to be disbanded: considering these circumstances the moderation of the people has been surprising; there has been no instance of violence to the property of unobnoxious persons, except for the mere purpose of obtaining liquor or bread; and no one was exposed to the least personal danger: there have been two or three accidents only, but no intentional violence offered.  The Council of Castile has been in continual session, but they have taken no measures to suppress these disorders, except by edicts, of which, two published yesterday, are herewith inclosed; by one of which, it appears that the King has recalled those persons who were lately banished, & appointed to the command of the Spanish Guards & the Presidency of Castile, the Duke of Infantado.
What has been particularly remarkable in these movements, is the disorder of the military, who are mixed with the people, & their principal agitators, with their muskets on their shoulders; and yet their moderation, for they have not committed any mischief, further than as above mentioned.  Last night it was expected that the King would come to Madrid; an immense crowd was out of the gates to meet him; but when it was understood that he might not come ’till to-day, numbers of the soldiers, women, & all descriptions of persons, with drums, trumpets, the standards of war & religion, which they had taken from a Convent, with pictures of the King & the Virgin, proceeded on the road to Aranjuez to bring him: some Gentlemen & Servants that he had dispatched to give orders here, were not suffered to pass; they were sent back; the people declaring that they would not Receive them, unless they brought the King with them.  Whenever he may come, we shall depend only on his presence for the restoration of tranquility since very few, if any of the soldiers from Aranjuez, can be spared; they are all necessary to protect the Prince of Peace, against violence.  The french troops, I know not for what reason, have retarded their entry, but I think that the Ambassador dispatched a Courier yesterday, to quicken their movements.  It is to be hoped however, that they may not arrive before the King: I am persuaded that one Regiment of Spanish guards could do all that is necessary, but doubt very much whether 10,000. french troops would succeed in quieting the troubles, without a shocking degree of slaughter.  I add to these inclosures, the general orders of the Duke of Berg, given at Burgos on the 13th. March, respecting the pay of the french army, another respecting the supplies which they have received in the several places where they are, & a short proclamation of the Duke of Berg, dated 12th. March, the authenticity which however may be a little questioned.
One circumstance sufficiently interesting remains to be mentioned: During the critical circumstances, the late King continually consulted with the Council of Castile, & amongst other things, upon his plan of going to America: they answered that the Colonies of Spain belonged to the Crown, & not to the family of Bourbon; in case therefore of the King’s abandoning his European dominions, he would have no right to establish himself in America.
11. O’Clock.  The King has now notified his determination of not coming to Madrid ’till the people retire to their houses, & are tranquil.
22nd.  The determination of his Majesty last mentioned has produced the very best effect: Without the aid of any  of force, the people have been entirely tranquilized, & to secure this happy state of things, the burghers formed themselves into different companies, & paraded the streets all night.  Every thing is perfectly quiet.  The King has announced his intention of coming hither on thursday the 24th. To day is published his Majesty’s determination in favor of Mr. Cevallos, an assurance of the friendly relations subsisting between himself & the Emperor of France, & the report of an officer dispatched to the french Armies, which explains the motives of their delay, & even leads to doubt whether they will enter here.  These three papers are also inclosed.  With sentiments of the Most perfect Respect & Consideration Sir Your Most Obt. St.

George W Erving.


